Loking, J.,
concurring:
On tbe Richardson’s claim I only decide that bis right of action is not under the statute of 12th March, 1863, on which alone he has placed it. I think the property was not taken by the Confederates jure belli, but under the right of eminent domain, and whether such civil action of the rebel government could divest the property of loyal citizens residing in loyal States, is an important question belonging to the facts shown in the evidence, but not arising on this petition.